Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
The amendments made in the independent claims have addressed the 112(b) indefiniteness rejections and therefore withdrawn.

Allowable Subject Matter
Claims 1, 3-11, 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a method for video coding executed by at least one processor, the method comprising: obtaining a coding tree unit (CTU) from video data; partitioning the CTU by a quadtree structure; partitioning leaf nodes of the partitioned CTU; signaling a difference, in base 2 logarithm, between a base 2 logarithm of a size of the CTU and a base 2 logarithm of a size of a sample resulting from partitioning leaf nodes of the partitioned CTU; and determining whether to override signaling the difference based on a value, in base 2 logarithm, in a slice header of slices reference to a sequence parameter set (SPS).
The reference of Gao et al. (US PGPub 2021/0006786 A1) teach a method of video coding where a CTU is obtained by an encoder from the video data where the CTU is partitioned by a quaternary or a quad tree (QT) structure, wherein sps_log2_diff_ctu_max_bt_size_intra_slices represents the difference in base 2 logarithm between the size of a QT partitioned leaf node and a maximum block size under BT partitioning structure. Although, the difference value is in base 2 logarithm, however, it does not disclose the difference between base 2 logarithm of a size of the CTU and a base 2 logarithm of a size of a sample resulting from partitioning leaf nodes of the partitioned CTU. The reference of Zhang et al. (US PGPub 2021/0058618 A1), in the same field of endeavor, teach partitioning of a CTU by a quadtree structure with leaf node partitioning, which also teaches base 2 logarithm between the size of a QT partitioned leaf node and a maximum block size under BT partitioning structure, but it fails to teach the difference between base 2 logarithm of a size of the CTU and a base 2 logarithm of a size of a sample resulting from partitioning leaf nodes of the partitioned CTU. The reference of Kim et al. (WO 2019/059676 A1), in the same field of endeavor, also teach partitioning of a CTU by a quadtree structure with leaf node partitioning, which also teaches base 2 logarithm of the difference value, but it does not teach the difference between base 2 logarithm of a size of the CTU and a base 2 logarithm of a size of a sample resulting from partitioning leaf nodes of the partitioned CTU. As a result, Gao et al. alone or in combination with Zhang et al. and Kim et al. fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 11, which is an apparatus claim of the corresponding method claim 1, and the independent claim 20, which is a CRM claim of the corresponding method claim 1, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485